                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

NAOMI BOLES; and SUSAN JAHNS

       Plaintiffs,

v.                                                      Case No. 6:19-cv-1196-Orl-37DCI

BOBCAT NORTH AMERICA, LLC;
BOBCAT DISPOSAL OF SARASOTA,
LLC; RUSSO AND SONS, LLC; M&MR
OPERATIONS, INC.; MICHAEL
RUSSO; and MARILYN RUSSO,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiffs sued their former employers for failure to pay overtime under the Fair

Labor Standards Act (“FLSA”). (See Doc. 1.) The parties moved for approval of their FLSA

settlement agreement under Lynn’s Food Stores, Inc. v. United States ex rel. United States

Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc. 38 (“Motion”); Doc. 38-1

(“Agreement”).) On referral, United States Magistrate Judge Daniel C. Irick recommends

the Court grant the Motion, finding the Agreement fair and reasonable. (Doc. 39

(“R&R”).)

       The parties represent they do not object to the R&R. (Doc. 40.) As such, the Court

has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is due to be


                                            -1-
adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 39) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The parties’ Joint Motion to Approve FLSA Settlement (Doc. 38) is

              GRANTED.

       3.     The parties’ Settlement Agreement and Release Agreement (Doc. 38-1) is

              APPROVED.

       4.     This case is DISMISSED WITH PREJUDICE.

       5.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 27, 2020.




                                          -2-
Copies to:
Counsel of Record




                    -3-
